Case 2:17-cv-08937-DMG-FFM Document 122 Filed 02/06/20 Page 1 of 2 Page ID #:1742



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10                               WESTERN DIVISION
  11   CRYTEK GMBH,                   )        Case No.: CV 17-8937-DMG (FFMx)
                                      )
  12                      Plaintiff,  )        ORDER RE STIPULATION TO
                                      )
  13            v.                    )        CONTINUE HEARING ON MOTION
                                      )        FOR VOLUNTARY DISMISSAL
  14   CLOUD IMPERIUM GAMES CORP. )            [121]
       and ROBERTS SPACE INDUSTRIES )
  15   CORP.,                         )
                                      )
  16                      Defendants. )
                                      )
  17                                  )
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           1
Case 2:17-cv-08937-DMG-FFM Document 122 Filed 02/06/20 Page 2 of 2 Page ID #:1743



   1       The Court has considered the parties’ stipulation, and for good cause shown,
   2       IT IS HEREBY ORDERED THAT:
   3       1. The hearing currently set for February 7, 2020 is VACATED;
   4       2. The motion for voluntary dismissal [Doc. # 91] is taken under submission;
   5          and
   6       3. The Court will issue its ruling on the pending motion after February 21,
   7          2020, unless the parties inform the Court that they have resolved the
   8          motion.
   9
  10 DATED: February 6, 2020
                                           DOLLY M. GEE
  11                                       UNITED STATES DISTRICT JUDGE
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               2
